Citation Nr: 0000470	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-43 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of L4-L5.

2. Entitlement to a compensable evaluation for right shoulder 
compression syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1979 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
granted service connection and assigned a 10 percent 
disability rating for degenerative disc disease of L4-L5 and 
granted service connection and assigned a noncompensable 
disability rating for right shoulder compression syndrome.  
The veteran timely perfected this appeal.  The veteran was 
accorded a hearing before the undersigned member of the Board 
in December 1996.  A copy of that transcript is of record.

In July 1997 the Board, inter alia, remanded the back and 
shoulder issues for additional development.  That development 
having been completed, the matter is before the Board for 
final disposition.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition as to the increased ratings claims on appeal 
has been obtained.

2. Medical evidence demonstrates that the veteran's service 
connected degenerative disc disease of L4-L5 is manifested 
by no more than slight limitation of motion of the lumbar 
spine.

3. Medical evidence demonstrates the veteran's right (major) 
shoulder disability is manifested by no more than slight 
limitation of motion without dislocation, ankylosis, 
malunion, numbness, pain or tingling.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
degenerative disc disease of L4-L5 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 
5295 (1999).

2. The criteria for a 10 percent rating for right shoulder 
compression syndrome are met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5200, 5201, 5202, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran has presented 
well-grounded claims for increased evaluations for his 
service-connected degenerative disc disease of L4-L5 and 
right shoulder compression syndrome within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Pertinent Criteria for Increased Rating Claims

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. 
§ 4.2 (1999).  However, as in this case, where the issue is 
the assignment of an initial rating for a disability, 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on facts found, and the Board must 
consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

The record reflects that the veteran failed, without excuse, 
to report for scheduled VA examinations on two occasions in 
June 1999, and that adequate notice was sent to his address 
of record.  VA regulations provide that when a claimant fails 
to report for a scheduled medical examination in conjunction 
with an original compensation claim without good cause the 
determination shall be made based upon the evidence of 
record.  See 38 C.F.R. § 3.655(1999).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1(1999).  

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.

Entitlement to an evaluation in excess of 10 percent 
for degenerative disc disease of L4-L5.

Service medical records show occasional treatment for low 
back pain.

The physician's summary associated with the veteran's 
September 1993 separation examination notes a 6 year history 
of low back pain without radiculopathy.  Subsequent back x-
rays showed osteophytes and degenerative joint disease.  In 
September 1993 the veteran was diagnosed with mechanical back 
pain, degenerative joint disease at L4-5.  Orthopedic clinic 
notes indicated that the veteran reported that the pain had 
been more severe since a motor vehicle accident, and that he 
occasionally noted pain radiating to the lower extremities.  
A magnetic resonance imaging test (MRI) showed abnormality at 
L4-L5.  The impression was pain secondary to old discitis 
(resolved on its own) with resultant damage to L4-L5 disc 
space.  

The veteran was discharged from active duty in November 1993 
and underwent a VA examination in January 1994.  General 
medical examination history notes indicated that a motor 
vehicle accident in 1992 resulted in an increase in low back 
pain.  Orthopedic examination notes indicated a two year 
history of treatment for low back problems.  The veteran 
indicated that he had improved over the last year and that he 
was then currently having stiffness in the morning and after 
prolonged sitting.  Examination revealed that the right iliac 
crest was 1 inch lower than the left and the shoulders were 
even.  Tightness in the paralumbar musculature was felt on 
the right side.  Range of motion was as follows: lateral 
flexion 40 degrees to the right and 45 degrees to the left; 
rotation 35 degrees to the right and left.  Anterior flexion 
was 65 degrees with fingertips to mid tibial level, extension 
25 degrees.  The impression was degenerative disc disease of 
the lumbosacral spine.  The report indicates that x - rays of 
the lumbosacral spine were planned, but no radiological 
reports are of record.

The veteran testified before the undersigned member of the 
Board in December 1996.  In pertinent part, the veteran 
testified that he had avoided physical jobs due to his back 
condition and he wore a back brace at his current job as a 
psychiatric technician.  See Transcript at p. 14.  The 
veteran had difficulty walking for more than 10 minutes or 
3/4 mile.  He described the effects as tension, like a back 
spasm and painful.  Tr. at 15.  His condition had never 
resulted in hospitalization and he had only had problems with 
his back on two occasions since discharge.  The veteran had 
not been advised to have surgery and did not use a cane to 
ambulate.  He had never missed work because of his back, 
although he had missed school, and his condition was reviewed 
once per year.  Tr. at 16.  

In July 1997 the Board remanded the matter to accord the 
veteran an additional VA examination to assist in the 
development of his claim.  The record indicates that two 
examinations were scheduled and that notice was sent to the 
veteran's address of record, but that the veteran failed to 
report on both occasions.  

The veteran's service connected back disability is currently 
evaluated as 10 percent disabling.  Under the Ratings 
Schedule, arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  Compensable ratings are provided in the Ratings 
Schedule for limitation of motion or the lumbar spine which 
is slight (10 percent), moderate (20 percent), or severe 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The evidence of record shows that the veteran's limitation of 
motion is no more than slight: lateral flexion was 40 degrees 
to the right and 45 degrees to the left; rotation 35 degrees 
to the right and left.  Anterior flexion was 65 degrees with 
fingertips to mid tibial level, extension 25 degrees.  The 
Board finds that the veteran is entitled no greater than a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.

The Board has considered the possibility of a higher rating 
under another diagnostic code.  Consideration under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 is not appropriate as there is 
no showing of moderate intervertebral disc syndrome, with 
recurring episodes, in the medical reports of record and the 
Board also notes the evidence of record does not demonstrate 
that consideration of the criteria for lumbosacral strain 
would result in an increased evaluation as there is no 
evidence of muscle spasm on extreme forward bending or loss 
of lateral spine motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

With respect to the veteran's complaints of pain, the Board 
notes that the United States Court of Appeals for Veteran's 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court), has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Here, because the code applicable to the veteran's 
claim is predicated on limitation of motion, consideration of 
an increased evaluation based on functional loss due to pain 
on use or due to flare-ups is proper.  

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain on use or due to flare-ups, as the veteran's 
complaints of pain and dysfunction are not supported by 
adequate pathology.  The Board notes that a lay person can 
provide evidence of visible symptoms.  See Dean v. Brown, 
8 Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  The 
veteran does not exhibit any atrophy, weakness or other 
indicia of dysfunction greater than that contemplated by the 
current rating.  At his hearing he testified that he has been 
able to avoid heavy lifting and that he maintains an exercise 
program to strengthen his lower back and abdominal muscles.  
Tr. at p. 14.  He also tried to stay active and keep his back 
strong so he could function.  Tr. at p. 18.  Attempts to 
afford the veteran a physical examination to specifically 
measure the degree of dysfunction caused by pain has been 
frustrated by his failure to report.  The evidence of record 
does not support his complaints of pain with objective signs 
of dysfunction such as to warrant a higher rating, and the 
Board must conclude that the preponderance of the evidence is 
against any higher evaluation based on functional loss due to 
pain on use or due to flare-ups.


Entitlement to a compensable evaluation for 
right shoulder compression syndrome.

The physician's summary at the veteran's August 1993 
separation examination noted that the right shoulder was 
painful while performing certain weight lifting exercises.

At the January 1994 VA examination the examiner noted that 
the veteran used to do a lot of weightlifting.  Around April 
1993, while lifting weights the veteran had a sudden pain and 
has had pain since.  Physical examination revealed no 
swelling, redness or other abnormality.  No grating or 
grinding was felt on circumduction of either shoulder.  
Right/left shoulder range of motion was as follows: flexion 
155/165; extension 45/65; abduction 170/180; adduction 40/50; 
external rotation 80/80; internal rotation 50/80.  The 
impression was compression syndrome, right shoulder.  Right 
shoulder x-rays were planned, but there are no radiological 
reports of record.

At the December 1996 Board hearing the veteran testified that 
his shoulder hadn't been a problem recently but that it was 
still "there physically on observation".  Transcript at p. 
18.  The veteran's shoulder had never popped out of joint, no 
numbness, pain or tingling was present and surgery was never 
recommended.  Id.  The veteran reported that the extent to 
which he could lift his arm over his shoulder was limited by 
pain.  At the time of the hearing, the veteran testified that 
he had full range of motion of his shoulder.  Tr. at p. 19.  
The veteran was not taking medication or being treated at 
that time.  Id.

In the July 1997 remand, the Board ordered a VA examination 
of the veteran's right shoulder to assist in the development 
of his claim.  The record indicates that two examinations 
were scheduled and that notice was sent to the veteran's 
address of record, but that the veteran failed to report on 
both occasions. VA regulations provide that when a claimant 
fails to report for a scheduled medical examination in 
conjunction with an original compensation claim without good 
cause the determination shall be made based upon the evidence 
of record.  See 38 C.F.R. § 3.655.

The veteran's right shoulder disability is currently assigned 
a noncompensable (0 percent) evaluation under 38 C.F.R. 
§ 4.71a Rating Code 5203.  That provision allows for a 
compensable rating for malunion of the clavicle or scapula, 
or for nonunion of the clavicle or scapula without loose 
movement (10 percent), and for dislocation of the clavicle or 
scapula, or for nonunion of the clavicle or scapula with 
loose movement (20 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1999).  There is no evidence of 
dislocation or nonunion of the clavicle or scapula, therefore 
consideration of the veteran's disability under this section 
would not entitle the veteran to an increased rating.

The Board has also considered the possibility that a 
different rating provision would entitle the veteran to a 
higher rating, however in the absence of any evidence of 
ankylosis, limitation of arm motion to shoulder level or 
malunion, a higher rating is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5201 and 5202.

With respect to the veteran's complaints of pain, the Board 
notes that the veteran exhibits some limitation of motion of 
the right shoulder when compared to the left.  Though he 
testified that his motion is now complete, he does not 
possess the clinical expertise to assess the degree of 
dysfunction exhibited.  He has also claimed pain on motion.  
Since regulations provide a minimal compensable rating for 
healed injuries with residual painful motion, a 10 percent 
rating is warranted.  See 38 C.F.R. § 4.59.  A basis for a 
higher rating is not met.  



ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of L4-L5 is denied.

Entitlement to a 10 percent evaluation for right shoulder 
compression syndrome is allowed, subject to the regulations 
pertinent to the disbursement of monetary funds.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

